internal_revenue_service index number number release date date cc dom fi p plr-114357-98 fund fund a fund b fund c fund d year a year b year c year d state dear this is in reply to a letter dated date seeking consent to revoke for year a and subsequent calendar years elections previously made by funds a b c and d collectively the funds under sec_4982 of the internal_revenue_code additionally the funds request that the calculation of their required distributions of capital_gain_net_income under sec_4982 and foreign_currency gains and losses under plr-114357-98 sec_4982 for the calendar_year ending december year a be determined on the basis of capital_gains_and_losses realized and recognized during the ten-month period from january year a through october year a facts fund is organized as a state corporation it is a diversified open-end management investment_company under the investment_company act of u s c 80a-1 et seq fund has elected and qualified and intends to continue to qualify to be treated as a regulated_investment_company ric under subchapter_m of the code each of the funds is organized as a separate portfolio of fund and under sec_851 of the code qualifies as a separate corporation the funds first elected to be taxed as rics for their taxable years ending december year b funds use the accrual_method of accounting for tax and financial_accounting purposes and use the calendar_year for tax purposes beginning with calendar_year b funds elected under sec_4982 of the code to use their taxable years the calendar_year in lieu of the one-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 and sec_4982 funds’ taxable years have also been used in determining the treatment of foreign_currency gains and losses under sec_4982 funds assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gain_net_income and sec_988 gain_or_loss under the excise_tax and subchapter_m provisions of the code the experience of funds has been that the election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions further the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining its required_distribution under sec_4982 accordingly funds seek consent to revoke their elections to use their taxable years the calendar_year for purposes of sec_4982 sec_4982 and sec_4982 funds represent that the desire to revoke their elections is due to administrative and non-tax related financial burdens caused by the election they are not seeking to revoke their elections for the purpose of preserving or securing a tax_benefit plr-114357-98 they will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke the elections and they will not make subsequent elections under sec_4982 of the code for five calendar years following the year of the grant of revocation law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss which is attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but shall be taken into account in determining the ordinary_income of the investment_company for the following calendar_year in the case of any company making an election under sec_4982 however the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october conclusion based on the information submitted and the representations made we conclude that the funds’ desire to revoke their elections under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden caused by the election the funds do not seek plr-114357-98 to revoke their elections for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their election accordingly it is held as follows pursuant to sec_4982 the secretary consents to the revocation of the elections made by funds under sec_4982 effective for calendar_year a and subsequent years for purposes of sec_4982 the capital_gain_net_income of the funds as defined in sec_4982 e and any foreign_currency gains and losses as defined in sec_4982 will be determined on the basis of the capital_gains_and_losses and foreign_currency gains and losses taken into account during the 10-month period from january year a through october year a year a will be the first taxable_year of the funds in which the election under sec_4982 of the code will not apply for purposes of determining its post-october losses as applied to the funds’ computations of investment_company_taxable_income and net capital_gains under sec_852 and sec_852 of the code and sec_1_852-11 of the income_tax regulations the determination of the funds’ earnings_and_profits under sec_852 of the code and sec_1_852-11 of the regulations and for purposes of designating capital_gain dividends under sec_852 of the code and sec_1 e of the regulations as a condition to the secretary’s consent to the revocation pursuant to sec_4982 funds may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is year c through year d except as specifically ruled upon above no opinion is expressed or implied as to the federal excise or income_tax consequences regarding funds this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-114357-98 it is important that a copy of this letter be attached the federal income and excise_tax returns filed by funds for the first year to which this ruling applies sincerely yours assistant chief_counsel financial institutions products by william e coppersmith william e coppersmith chief branch
